Citation Nr: 0732096	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  02-15 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bronchitis, claimed as 
chronic bronchitis and decreased pulmonary function due to 
chemotherapy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to July 
2001.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and was remanded in 2006.      

At the October 2005 Board hearing, the veteran testified 
concerning his claim of entitlement to service connection for 
bilateral Achilles tendon nodules, to include the issue of 
whether he had filed a timely substantive appeal on the 
denial of that claim.  This matter is again REFERRED to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon his separation from military service, the veteran filed 
a claim for service connection for chronic bronchitis and for 
decreased pulmonary function secondary to chemotherapy.  The 
record contains a report of a March 2001 VA 
separation/retirement examination, in which the examiner 
found no evidence of chronic bronchitis and no evidence of 
decreased pulmonary function secondary to chemotherapy; 
however, a handwritten notation indicates that the pulmonary 
function test and x-ray reports were not available at the 
time of signature.  Radiology reports dated in May 2001 and 
the results of pulmonary function testing in March 2001 have 
been associated with the veteran's claims folder.  In 
addition, the veteran has since provided information 
concerning the effects of Bleomycin, which is in his claims 
folder.

Following the return of the appeal to the Board after 
completion of the evidentiary development ordered in 2006, 
the veteran's representative requested a VA examination on 
the basis that the veteran has never been provided with a VA 
examination.  Although he did have a VA examination in March 
2001, additional examination is needed because the March 2001 
examiner was unable to give an opinion based on the 
additional radiology and pulmonary function test reports, 
which are now of record, and because the veteran continues to 
assert that he has diminished pulmonary capacity.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  

Accordingly, the case is REMANDED for the following action:

1. Again ask the veteran to identify any 
treatment since the end of his military 
service in 2001 that he has received for 
pulmonary problems.  Obtain any VA records 
identified that are not already associated 
with the claims folder.  If the veteran 
provides authorization to obtain private 
(non-VA) treatment records, attempt to 
obtain those records.

2.  Schedule the veteran for an 
examination to determine whether he has 
chronic bronchitis and/or decreased 
pulmonary function due to chemotherapy.  
Appropriate testing - including pulmonary 
function testing, unless contraindicated - 
should be performed.  If pulmonary 
function tests are not performed, the 
reason should be documented in the 
examination report.  The claims folder 
should be available to the examiner.  The 
examiner should provide an opinion 
indicating whether (1) the veteran has 
chronic bronchitis that at least as likely 
as not (i.e., probability of 50 percent or 
greater) was incurred during his active 
military service, and (2) it is at least 
as likely as not (i.e., probability of 50 
percent or greater) that the veteran has 
decreased pulmonary function secondary to 
the chemotherapy that he was given during 
his active military service.  The examiner 
should explain the bases for the opinions 
expressed.

3.  After the development requested above 
has been completed to the extent possible, 
again review the record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



